El Juez Asociado Señor Wole
emitió la opinión del tribunal.
Este era un recurso ante la Comisión Industrial de Puerto Eico que fué oído por ella el 19 de agosto de 1936. Llegó allí con motivo de una apelación interpuesta por Petra y Ge-nerosa Ortiz. Los becbos fueron resumidos por el Sr. Ne-grón, en su carácter de abogado del Administrador del Fondo del Estado, en la siguiente forma:
“Al obrero Donato Ortiz, mientras trabajaba bajo el patronazgo de la Bull Insular Line, el día 5 de noviembre de 1935, en San Juan, P. R. De primera intención el caso fué considerado compensable por el Fondo del Estado, pero no encontró o no consideró que exis-tía a esa fecha, personas de las que contempla la ley actualmente en vigor, con derecho a recibir compensación. No existían depen-dientes.
“Posteriormente fué presentada una apelación a la Comisión Industrial por el compañero Rivera de la Vega, la cual fué declarada sin lugar, y remandado el caso, enviado el caso nuevamente al Fondo del Estado, porque se alegaba que existían beneficiarios en calidad de hijos naturales del obrero fenecido y los cuales no aparecían de la prueba existente en los autos del Fondo del Seguro del Estado. (Parecería entonces que la revisión hecha por la Comisión fué a base de un certificado expedido por el Administrador del Fondo del Estado de la prueba que él tuvo ante sí.)
“Con posterioridad a esa fecha fué nuevamente considerado el caso como uno en el cual no existía dependencia, a pesar de que se investigaron- estos peticionarios. Ese es el caso y ahora nuevamente apelan y vienen a la Comisión Industrial en solicitud de que se les fije compensación como beneficiarios del obrero fallecido,- Petra y Generosa Ortiz, como hijas de crianza del obrero fallecido.
*462“El Pondo del Estado hace sus alegaciones consistentes en que el caso, por sí, es compensable, pero que no existe la dependencia que requiere la ley para el otorgamiento de una compensación.”
Entonces las recurrentes procedieron a presentar la trans-cripción de las declaraciones oídas por el Administrador del Fondo del Estado. El Administrador se opnso pero su ob-jeción o no fué considerada o fué desestimada. El Adminis-trador del Fondo del Estado, podría decirse, descansó en esta objeción, no presentó prueba ulterior ni solicitó ningún otro privilegio ante la Comisión.
La Comisión examinó el récord taquigráfico, aquilató la prueba en él contenida con excesivo cuidado y llegó a la con-clusión de que las dos jóvenes eran sobrinas del trabajador fallecido y que éste las Labia llevado a su casa mientras eran de muy tierna edad, y las ayudaba prácticamente en todo. Que esto era tan así que uno o más de los testigos creyeron que las peticionarias eran bijas del finado. El fallo de la Comisión fué al efecto de que sólo Petra podía resultar be-neficiada, toda vez que su hermana Generosa tenía demasiada edad para tener derecho a percibir beneficios bajo la ley.
La cuestión de derecho envuelta en este caso es exclusiva-mente si la Comisión tenía derecho a considerar el récord taquigráfico.
Ante la Comisión la objeción principal del Administrador del Fondo del Estado fué la siguiente:
“El Pondo del Estado sostiene que de acuerdo con las disposi-ciones de la ley, la prueba obrante en autos tiene carácter privado, excepto que puede ser examinada por las partes, o sea, los benefi-ciarios o sus abogados.”
Podría inferirse además que el letrado del Fondo del Es-tado dijo que la idea del Administrador fué que los testigos mismos debían comparecer ante la Comisión.
El artículo 37 de la “Ley de Compensaciones por Acci-dentes del Trabajo”, número 45 de 1935, página 251, provee:
“Los informes adquiridos en virtud de las disposiciones de esta Ley por la Comisión Industrial, por el Administrador del Pondo del *463Estado o por un funcionario o empleado al cual se hubiere recomen-dado el cumplimiento de algún deber de acuerdo con esta Ley, serán considerados de carácter privado, cuando así lo resuelva la Comisión Industrial o el Administrador del Fondo del Estado, y cualquier ^funcionario o empleado que revelare dicho informe, excepto por man-dato de autoridad competente, será culpable de delito menos grave y convicto que fuere, estará sujeto a una pena de multa no mayor de quinientos (500) dólares o cárcel no mayor de seis (6) meses.
“Nada de lo contenido en este artículo se entenderá que prohíbe la inspección por la parte interesada o por su abogado de los infor-mes y demás documentos relacionados con su caso.”
Las peticionarias y la Comisión Industrial sostenían o resolvieron, según sea el caso, que la transcripción de la evi-dencia no constituía en manera alguna un documento privado. .Inferimos de lo que se argumentó y de nuestras propias con-sideraciones que esta transcripción taquigráfica no es un do-cumento privado hasta tal límite que pueda impedir a las partes o a la Comisión Industrial usarlo.
Las palabras literales del artículo parecen referirse más bien a información que pueda ser obtenida por el Adminis-trador del Fondo del Estado en el curso de su investigación y que éstas no se refieren a la prueba realmente oída por él al determinar un caso que está ante su consideración.
Ante este Tribunal la sugestión es tanto que la prueba, para así decir, sería de referencia como que el Administra-dor del Fondo del Estado no tuvo oportunidad ante la Co-misión de repreguntar a los testigos. •
Conforme fiemos dicfio, cuando el caso estuvo ante la 'Comisión el Administrador no solicitó permiso para ofrecer ■otra prueba o para tener la oportunidad de repreguntar a ■ los testigos. En general creemos que tal privilegio debe concederse a las partes.
La Comisión Industrial es el árbitro final de los derechos provenientes de accidentes del trabajo. Ante una corte, de no presentarse la oportuna objeción, cualquier materia pro-batoria puede ser admitida en evidencia. El Administrador *464no bizo ninguna otra objeción específica que la de que las. notas taquigráficas tenían carácter privado.
Nada bailamos en el contexto del estatuto que revele cuál es la naturaleza de la vista que se celebra ante la Comisión,, si se trata de una apelación a modo de revisión, de un juicio de novo o de uno de naturaleza mixta.
Aun ante el riesgo de incurrir en repeticiones, podemos decir que convenimos con la Comisión en que las notas ta-quigráficas tomadas ante el Administrador del Fondo del Estado, pueden primordialmente ser usadas ante 1a- Comi-sión; que cualquiera de las partes puede presentar evidencia adicional dentro de la sana discreción de la Comisión o que pueden llamarse testigos especiales para ser examinados ante ésta.
Nada bay en los autos que demuestre que el Adminis-trador del Fondo del Estado tuviera en mente otra prueba que las declaraciones tomadas ante él y elevadas en la trans-cripción taquigráfica. Somos igualmente del criterio de que un examen liecbo por el Administrador del Fondo del Estado tiene aspecto distinto a la prueba tomada en un juicio y que se trata de utilizar en otro juicio entre las mismas partes. Si no creyó las manifestaciones de los testigos que ante él compa-recieron, el Administrador podría indicarlo así a la Comi-sión o llamar nuevamente a los testigos, e igualmente podría hacerlo la parte contraria.
Estas consideraciones son reforzadas en algo por un pá-rrafo del artículo 6 que aparece a la página 283 (leyes de 1935) que lee así:
“La Comisión Industrial estará facultada para aprobar reglas para llevar a cabo aquellas disposiciones, facultades y deberes que le señale esta Ley, y para hacer que los procedimientos ante ella sean sencillos y sumarios; y tales reglas y reglamentos, después de apro-bados por el Gobernador y de publicados y promulgados debidamente, tendrán fuerza de ley. ’ ’
Es evidente que prima facie la transcripción de las notas taquigráficas tomadas ante el Administrador del Fondo del *465Estado tiende a hacer que los procedimientos sean simples y rápidos.

La resohoción de la Comisión Industrial debe, ser confir-mada.